Citation Nr: 0009623	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  97-23 878A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an effective date previous to April 4, 
1996, for the grant of service connection for bladder 
outlet obstruction.

2. Entitlement to an increased rating for bladder outlet 
obstruction currently evaluated as 20 percent disabling.

3. Entitlement to an increased (compensable) evaluation for 
ureterolithiasis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The veteran had active military service from June 1975 to 
June 1979.  This matter comes to the Board of Veterans' 
Affairs (Board) on appeal from August 1996 and October 1998 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Atlanta, Georgia.

Preliminarily, the Board notes that the October 1998 RO 
determination granted the veteran's claim for service 
connection for bladder outlet obstruction and awarded a 
compensable disability evaluation, effective from April 1996.  
A notice of disagreement was received in April 1999, in which 
the veteran disagreed with the RO's October 1998 decision.  A 
statement of the case regarding the issue of an earlier 
effective date was sent in June 1999.  The veteran was 
afforded a Board hearing in March 2000, at which time he 
indicated that he was pursuing his appeal concerning his 
claims of an earlier effective date for service connection 
for bladder outlet obstruction and for a compensable 
evaluation for his service-connected ureterolithiasis.  As 
the veteran addressed his claims for an earlier effective 
date for service connection for bladder outlet obstruction 
and an increased evaluation for ureterolithiasis at his 
hearing, and there is a transcript of his testimony on file, 
the hearing transcript constitutes a substantive appeal as to 
the matter of an earlier effective date for service 
connection for bladder outlet obstruction.  See 38 C.F.R. § 
20. 202 (1999). See also Tomlin v. Brown, 5 Vet. App. 355 
(1993) (When oral remarks, i.e., hearing testimony, are 
transcribed, a statement becomes written.) 

The matter of an increased rating for bladder outlet 
obstruction will be addressed in the remand section below.



FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by 
the originating agency.

2. A claim for service connection for kidney stones was 
received from the veteran in May 1985.  By rating action 
in August 1985, service connection for kidney stones and 
disabilities, including possible bladder neck obstruction 
was denied.

3. Correspondence dated September 13, 1985, notifying the 
veteran of the denial of his claim for service connection 
for a bladder condition, was sent to the veteran's latest 
address of record.

4. A notice of disagreement with the August 1985 decision 
denying service connection for the disability at issue was 
not received within one year after notification was sent 
to the veteran's latest address of record.

5. A reopened claim for service connection for a bladder 
disorder was received from the veteran on April 4, 1996; 
by rating action in October 1998, service connection was 
granted for bladder obstruction outlet, effective April 4, 
1996.

6. Residuals of the veteran's service-connected 
ureterolithiasis include recent passage of calculus 
without urinary tract infection and not requiring catheter 
drainage.


CONCLUSIONS OF LAW

1. An effective date previous to April 4, 1996, for the grant 
of service connection for bladder obstruction outlet is 
not for assignment.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. §§ 3.400(r) (1999).

2. The criteria for an increased schedular rating of 10 
percent for ureterolithiasis have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.115b, Diagnostic Codes 7509, 7510 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for an effective date, previous to April 
4, 1996, for the grant of service connection for bladder 
obstruction outlet and for an increased (compensable) 
evaluation for ureterolithiasis are plausible and capable of 
substantiation and, thus, well grounded within the meaning of 
38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation of a service-connected disability generally is a 
well-grounded claim).  When a veteran submits well-grounded 
claims, VA must assist him in developing facts pertinent to 
those claims.  38 U.S.C.A. § 5107(a).  The Board is satisfied 
that all relevant evidence has been obtained regarding the 
veteran's claims, and that no further assistance to the 
veteran with respect to his claims is required to comply with 
38 U.S.C.A. § 5107(a).

I. Earlier Effective Date

The relevant facts in this case are not in dispute as it is 
readily acknowledged that a claim for service connection for 
kidney stones was received from the veteran in May 1985.  The 
record shows that service connection for a bladder disorder 
was denied in an August 1985 rating decision and that, 
shortly thereafter, written notice of this decision was sent 
to the veteran at his latest address of record.  The next 
correspondence from the veteran was received at the 
originating agency on April 4, 1996 and included a written 
statement from the veteran.

Following extensive development, that included a VA 
genitourinary examination of the veteran, medical records 
from Jenelle Foote, M.D., William F. Allen, III, M.D. and 
Frank X. Troilo, D.O., and an April 1998 medical opinion from 
the chief of urology at a VA medical center, by rating action 
in October 1998, the veteran was granted service connection 
for bladder obstruction outlet, effective from April 4, 1996.  
The originating agency, in the statement of the case, relates 
that the grant of service connection for bladder obstruction 
outlet was made from the date the new and material evidence 
was received and his claim reopened.

In his notice of disagreement and oral testimony at his March 
2000 Board hearing, the veteran asserts that he has suffered 
from the same bladder symptomatology since discharge from 
active service and, thus, the proper effective date for the 
grant of service connection for bladder obstruction outlet is 
his date of separation from service in June 1979 or, 
alternatively, August 8, 1985, the date of a VA genitourinary 
examination (that diagnosed questionable bladder neck 
stenosis).  The Board notes that the August 1985 rating 
decision is final, but would be subject to revision on the 
grounds of clear and unmistakable error.  However, as no such 
allegation has been made in this case, that decision is 
final.  When a claim has been disallowed by the originating 
agency and the action has become final by the expiration of 
one year after the notice of disallowance, 38 C.F.R. 
§ 3.400(r) states, in pertinent part, that the effective date 
of an award of compensation based on a claim re-opened after 
a final disallowance will be the date of receipt of the claim 
or the date entitlement arose, whichever is later.

The originating agency determined that the date of receipt of 
this veteran's re-opened claim, the date new and material 
evidence was received, April 4, 1996, more than ten years 
after the original rating decision became final, was the 
proper date.  The Board finds that the originating agency has 
properly concluded that the effective date should be the date 
of receipt of the veteran's reopened claim.  Accordingly, as 
the date of receipt of the claim was April 4, 1996, this is 
the effective date to be assigned for the grant of service 
connection for bladder obstruction outlet.  38 U.S.C.A. 
§§ 5107, 5110; 38 C.F.R. § 3.400(r).
  
II. Increased (Compensable) Rating for Ureterolithiasis

A. Factual Background

Service connection for a history of ureterolithiasis (claimed 
as kidney stones) was granted in the August 1985 rating 
decision.  A noncompensable disability evaluation was 
assigned.  The RO based its determination, in large measure, 
upon review of service records that showed the veteran was 
hospitalized and calculus in his ureter was found.  X-rays 
indicated that the veteran passed ureteral stones.  The RO 
also considered an August 1985 VA examination report that 
revealed he experienced nocturia a minimum of several times 
per night.  On intravenous pyelogram, the upper urinary 
tracts were within normal limits and there was a small amount 
of postvoiding residual noted.  On voiding trial, urinary 
stream was peak flow medium size with a tendency for slowing 
down and interruptions.  Diagnoses included questionable 
bladder neck stenosis and mild hemorrhagic cystitis.

The RO received the veteran's claim for an increased 
(compensable) rating in April 1996.  Private and VA medical 
records and examination reports, dated from 1990 to 1998, are 
associated with the claims file and reflect the veteran's 
complaints of increased nocturia five times per night and 
blood in his urine

An August 1990 private computed tomography (CT) report 
describes a negative examination of the abdomen.  A private 
urodynamics study report, dated in September 1990, shows 
changes commensurate with obstructive changes and atonicity 
of urinary bladder.  The veteran underwent cystoscopy with 
ureteral dilation in December 1990, according to a private 
operative report.  The diagnosis was vesicle neck structure 
with a mild chronic cystitis and further ureteral dilations 
might be necessary.

According to an undated Nursing Urological History, included 
with treatment records dated from 1990 to 1995, from Dr. 
Troilo, the veteran gave a history of having two kidney 
stones at different times.  The record indicates that he 
passed the stone(s?).  He also reported a nightly voiding 
problem that VA testing showed was caused by too many blood 
vessels in his bladder.

The veteran was privately hospitalized in March 1992 with 
complaints of urinary frequency and nocturia six to eight 
times per night.  His past history of a vesical neck 
stricture, dilated in 1990, was noted.  He recently noticed 
an increase in frequency and urgency and a slight hesitancy.  
While hospitalized, he underwent a cystoscopy with ureteral 
dilation.  Examination of the urinary bladder revealed a 
chronic cystitis with no evidence of calculi, diverticula or 
cellules.  He was discharged from the hospital in 
satisfactory condition.  

A July 1993 private urodynamics evaluation reflects an 
unremarkable study.

A June 1996 VA examination report includes the veteran's 
complaint of frequency in urination for eighteen years.  He 
had a history of ureterolithiasis, eighteen years ago and 
recurrent urinary tract stones and was status post two 
cystoscopies.  On examination, the veteran, who was 39 years 
old, had an abdomen that was soft and nontender with some 
costovertebral angle tenderness and no edema of the 
extremities.  Diagnoses included recurrent ureterolithiasis, 
recurrent urinary tract stones, as per history and frequency 
in urination.  Laboratory tests were ordered.  A radiologic 
report of the KUB (kidney, urethra and bladder) described an 
essentially unremarkable abdomen.

According to an October 1997 Report of Contact (VA Form 119), 
an informal hearing was held with the veteran and his 
representative and a hearing officer.  The hearing officer 
concluded that the issue of an increased evaluation for a 
genitourinary disorder were inadequately explained in the 
August 1996 rating decision and July 1997 statement of the 
case.  Therefore, the hearing officer recommended that the 
veteran's claims file be reviewed by a VA genitourinary 
medical specialist.  The veteran indicated that in November 
he was scheduled for a private urological examination and was 
advised to provide a copy of that treatment record.

Treatment records from Dr. Allen indicate that, in November 
1997, the veteran underwent a flexible cystoscopy.  The 
anterior urethra appeared normal, the prostate was not 
enlarged and there was circumferential narrowing at the 
bladder neck.  

A November 1997 report of a private hospital CT scan of the 
veteran's abdomen and pelvis showed increased hazy density in 
the left perinephritic that was consistent with edematous or 
inflammatory changes.  The pattern was seen as sequelae of 
urinary obstruction.  In the left side of the lower pelvis, 
there were two small high-density foci in the region of the 
left distal ureter that was consistent with ureterolithiasis.  
Findings were consistent with left ureterolithiasis with 
subsequent edematous change of the left kidney.  

The next day, according to a treatment record, the veteran 
told Dr. Allen that he had been in a private hospital 
emergency room two nights earlier, found to have a stone and 
passed it the previous day.  Dr. Allen noted that the veteran 
brought in a small stone that was sent for analysis.  
Further, according to the record, urinalysis had 2+ blood and 
1 to 3 red cells per field on microscopy.  A report of a 
November 1997 private crystallographic analysis of urinary 
calculi indicates that the calculus weighed 5.9 milligrams 
and was composed of calcium oxalate monohydrate that 
indicated homogenous nucleation.

In an April 1998 response to the RO's request for a medical 
opinion regarding the veteran's urological claims, the chief 
of urology at a VA medical center said that the record 
documented, only by history, the condition of urolithiasis, 
with controversy regarding the existence of the stone and the 
site.  The specialist was unable to find any confirmatory x-
ray reports and noted that a plain abdominal x-ray in August 
1990 showed no evidence of urolithiasis.  The VA urologist 
said that in order to confirm or exclude the issue of 
urolithiasis, the veteran needed to undergo standard 
radiological examination such as an intravenous pyelogram or 
spiral non-contact computerized tomography.  Furthermore, the 
VA physician concluded that kidney stones (or ureteral 
stones) could be a one-time event in a patient's life that 
resulted from dehydration and other reversible causes.  The 
lack of objective evidence such as x-ray documentation in the 
presence of symptoms would raise uncertainty about the 
diagnosis.

In July 1998, VA requested that Dr. Foote evaluate the 
veteran for voiding dysfunction and kidney stones.  The 
veteran gave a history of complaints and treatment relevant 
to voiding dysfunction with increased nocturia approximately 
once every hour and daytime frequency approximately every two 
hours.  He denied associated hematuria, ureteral discharge, 
flank pain or fever.  He had chronic back pain.  The veteran 
gave a history of kidney stones.  His first stone passed 
spontaneously at age 19.  Since that time, he passed three 
stones, all of which were on the left side.  The last one was 
passed six months ago.  Previous analysis was consistent with 
calcium.  The veteran said his symptom of biggest concern, at 
this time, was nocturia, that affected his productivity and 
ability to sleep at night.  Physical examination findings 
revealed the veteran's abdomen was soft, flat and nontender.  
The diagnostic impression was voiding dysfunction of 
uncertain etiology, but long standing, with onset of symptoms 
in service.  In an undated Addendum, Dr. Foote said the 
veteran had voiding dysfunction secondary to bladder outlet 
obstruction.  She did not see any evidence of stones in the 
(additional) records she received.

An August 1998 urodynamics report reflects a preoperative 
diagnosis of history of urgency and urge incontinence and a 
post-operative diagnosis of bladder outlet obstructive 
symptoms secondary to benign prostatic hypertrophy.  In an 
August 1998 treatment record, Dr. Foote said the veteran's 
test findings were consistent with bladder outlet 
obstruction.  

At his March 2000 Board hearing, the veteran testified that 
he experienced nightly pain and increased urinary frequency 
that affected his sleep and ability to work.

B. Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R. Part 4 (1999).  The Board attempts to determine 
the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the veteran's service medical records and all other 
evidence of record pertaining to the history of his service-
connected ureterolithiasis, and has found nothing in the 
historical record that would lead to a conclusion that the 
current evidence of record is inadequate for rating purposes.  
In addition, it is the judgment of the Board that this case 
presents no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

When entitlement to compensation has already been established 
and an increase in the disability rating is at issue, the 
present level of disability is of primary concern.  Although 
a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, see 38 C.F.R. § 4.2, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).

Under 38 C.F.R. § 4.115b, Diagnostic Code 7510, 
ureterolithiasis is rated as hydronephrosis, except for 
recurrent stone formation requiring one or more of the 
following: (1) diet therapy; (2) drug therapy; or (3) 
invasive or non-invasive procedures more than two times a 
year; in which case a 30 percent evaluation is assigned.  .

Hydronephrosis, rated under Diagnostic Code 7509, is assigned 
a 10 percent rating for only an occasional attack of colic, 
not infected and not requiring catheter drainage.  38 C.F.R. 
§ 4.115b, Diagnostic Code 7509.  A 20 percent evaluation is 
assigned for frequent attacks of colic requiring catheter 
drainage.  Id.  Where there are frequent attacks of colic 
with infection and kidney function is impaired, a 30 percent 
rating is assigned.  Id.  Severe hydronephrosis is rated as 
renal dysfunction.  Id.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for 
compensable evaluation are not met. 38 C.F.R. § 4.31 (1999).

The pertinent private and VA medical evidence associated with 
the claims folder reflects that, in 1990, the veteran 
complained of occasional blood in his urine.  He underwent 
cystoscopies 1990 and 1992 and was diagnosed with vesicle 
neck stricture with mild chronic cystitis.  In June 1996, a 
VA examiner reported recurrent ureterolithiasis and recurrent 
urinary tract stones, as per history.  In November 1997, the 
veteran underwent a third cystoscopy and, days later, a 
private hospital CT scan showed that he had left 
ureterolithiasis with subsequent edematous change of the left 
kidney.  He passed a stone and gave it to Dr. Allen.  
Analysis of the calculus showed it was calcium oxalate 
monohydrate.  In July 1998, the veteran told Dr. Foote that 
he had a history of passing four stones, all of which were on 
the left side, with the most recent six months earlier.  The 
veteran testified to having nightly genitourinary pain. 

The Board has reviewed the entire record and finds that the 
veteran has had occasional attacks of passage of calculus, 
with some cystitis, but no current urinary tract infection 
and not requiring catheter drainage.  The Board concludes, 
with resolution of the doubt in the veteran's favor, that a 
schedular rating of 10 percent is warranted.  38 U.S.C.A. 
§ 1155, 5107; 38 C.F.R. §§ 4.7, 4.115b, Diagnostic Codes 
7509, 7510.  

The Board has considered the evidence in the record in the 
context of 38 C.F.R. § 4.7, but concludes that the veteran's 
disability picture from ureterolithiasis does not more 
closely approximately the criteria for the next higher 
schedular rating of 20 percent.  The record contains no 
evidence that the disability is manifested by frequent 
attacks of renal colic requiring catheter drainage.

Moreover, the Board finds that the evidence does not present 
such an exceptional or usual disability picture as to render 
impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1)(1999).  There has been 
no showing that service-connected disability has caused 
marked interference with employment or necessitated frequent 
periods of hospitalization.  In the absence of such factors, 
the Board is not required to discuss the possible application 
of 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).




ORDER

Entitlement to an effective date prior to April 4, 1996, for 
the grant of service connection for bladder outlet 
obstruction, is denied.

An increased rating of 10 percent for ureterolithiasis is 
granted, subject to the controlling regulations applicable to 
the payment of monetary benefits.


REMAND

The Board notes that, while the RO denied the veteran's claim 
for an increased rating for bladder outlet obstruction in a 
March 16, 1999 decision, in his April 1999 statement, the 
veteran said that the exhaustion and nightly urination 
frequency associated with his service-connected disorder was 
"way beyond 20% disabling", but he could not legally 
disagree with the finding.  However, at his March 15, 2000 
hearing before the undersigned Board member, the veteran's 
representative indicated that the service-connected bladder 
outlet obstruction warranted an increased rating and the 
veteran testified about his worsened bladder symptomatology 
that included increased urinary frequency and urgency.  The 
Board construes the veteran's hearing testimony as a timely 
notice of disagreement.  Accordingly, the Board is required 
to remand this issue to the RO for issuance of a statement of 
the case.  See Manlincon v. West, 12 Vet. App. 238 (1999)(The 
notice of disagreement initiated review by the Board of the 
RO's denial of the claim and bestowed jurisdiction on the 
court; the Board should have remanded that issue to the RO, 
for issuance of a statement of the case.)

As such, in order to comply with the duty to assist under 
38 U.S.C.A. § 5107, the Board finds that the case should be 
REMANDED to the RO for the following action:

The RO should issue a statement of the 
case concerning the issue of entitlement 
to an increased rating for bladder outlet 
obstruction.  If, and only, if the 
veteran completes his appeal by filing a 
timely substantive appeal on the 
aforementioned issue should this claim be 
returned to the Board.  See 38 U.S.C.A. 
§ 7104(a) (West 1991).

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 



